Name: Commission Regulation (EEC) No 757/90 of 29 March 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/ 12 Official Journal of the European Communities 30 . 3 . 90 COMMISSION REGULATION (EEC) No 757/90 of 29 March 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on -the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3868/89 (2), as last amended by Regulation (EEC) No 517/90 (3) ; Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3868/89 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep-: meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 374, 22 . 12. 1989, p. 51 . (3) OJ No L 53 , 1 . 3 . 1990 , p. 66 . (4) OJ No L 84, 30 . 3 . 1990, p. 85 ,- 30 . 3. 90 Official Journal of the European Communities No L 83/13 ANNEX to the Commission Regulation of 29 March 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 14 from 2 to 8 April 1990 Week No 15 from 9 to 15 April 1990 Week No 16 from 16 to 22 April 1990 Week No 17 from 23 to 29 April 1990 Week No 18 from 30 April to 6 May 1990 0104 1 0 90 (') 0104 20 90 ( ¢) 0204 10 00 0 0204 21 00 0 0204 22 10 0 0204 22 30 (2) 0204 22 50 0 0204 22 90 0 0204 23 00 (2) 0204 50 11 0 0204 50 13 0 0204 50 15 0 0204 50 19 0 0204 50 31 0 0204 50 39 0 0210 90 11 0 0210 90 19 0 140,525 140,525 298,990 298,990 209,293 328,889 388,687 388,687 544,162 298,990 209,293 328,889 388,687 388,687 544,162 388,687 544,162 140,281 140,281 298,470 298,470 208,929 328,317 388,011 388,011 543,215 298,470 208,929 328,317 388,011 388,011 543,215 388,011 543,215 139,214 139,214 296,200 296,200 207,340 325,820 385,060 385,060 539,084 296,200 207,340 325,820 385,060 385,060 539,084 385,060 539,084 137,616 137,616 292,800 292,800 204,960 322,080 380,640 380,640 532,896 292,800 204,960 322,080 380,640 380,640 532,896 380,640 532,896 135,745 135,745 288,820 288,820 202,174 317,702 375,466 375,466 525,652 288,820 202,174 317,702 375,466 375,466 525,652 375,466 525,652 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. 0 The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in. Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.